—Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting her upon her plea of guilty of promoting a sexual performance by a child (Penal Law § 263.15), sexual abuse in the second degree (Penal Law § 130.60 [2]), endangering the welfare of a child (Penal Law § 260.10 [1]), and two counts of sodomy in the second degree (Penal Law § 130.45). Due to the heinous nature of the offenses, we reject defendant’s contention that the sentence is unduly harsh or severe. (Appeal from Judgment of Niagara County Court, Fricano, J. — Sodomy, *9962nd Degree.) Present — Denman, P. J., Green, Hayes, Callahan and Balio, JJ.